 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          COLIN MAYCOCK, et al.,
 8                                 Plaintiffs,
                                                            C19-562 TSZ
 9              v.
                                                            MINUTE ORDER
10        CHRISTOPHER DUGOVICH, et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     The Court has received an email from Jael Komac concerning the Court’s
14
   Order, dated October 1, 2019, docket no. 36. The Clerk is DIRECTED to docket a copy
   of the email under seal. The Court has not read the email and does not intend to take
15
   further action with regard to the email.
16         (2)   Plaintiffs’ counsel is DIRECTED to provide a copy of this Minute Order to
     Jael Komac.
17
          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 20th day of December, 2019.

20                                                      William M. McCool
                                                        Clerk
21
                                                        s/Karen Dews
22                                                      Deputy Clerk

23

     MINUTE ORDER - 1
